Exhibit 10.2
FIRST POTOMAC REALTY TRUST
GUARANTY

To:   The Administrative Agent and each of the Lenders (collectively, the
“Lenders”) which from time to time is a party to the Term Loan Agreement dated
as of July 18, 2011 (as the same may be amended, modified or restated and in
effect from time to time, the “Loan Agreement”) among First Potomac Realty
Investment Limited Partnership, a Delaware limited partnership (“FPLP”) and the
other Borrowers from time to time party thereto (FPLP, collectively with such
Borrowers, hereinafter referred to as the “Borrower”), KeyBank National
Association, as a Lender and as Administrative Agent for the Lenders (in such
agent capacity, the “Agent”) and the other Lenders from time to time party
thereto. Capitalized terms used herein and not otherwise defined shall have the
same meanings as set forth in the Loan Agreement.

This GUARANTY, dated as of July 18, 2011, is made by First Potomac Realty Trust,
a Maryland real estate investment trust (the “Guarantor”) in favor of the Agent
and Lenders.
WHEREAS, the Borrower and the Guarantor are members of a group of related
companies, the success of any one of which is dependent in part on the success
of the other members of such group;
WHEREAS, the Guarantor expects to receive substantial direct benefits from the
extension of credit to the Borrower by the Lenders pursuant to the Loan
Agreement (which benefits are hereby acknowledged);
WHEREAS, the Lenders and the Agent are unwilling to enter into the Loan
Agreement and to extend any credit thereunder unless the Guarantor shall execute
and deliver to the Agent, for the benefit of the Lenders and the Agent, a
guarantee substantially in the form hereof; and
WHEREAS, the Guarantor wishes to guarantee the Borrower’s obligations to the
Lenders and the Agent under or in respect of the Loan Agreement as provided
herein;

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Guarantor hereby agrees as follows:
1. Guaranty of Payment and Performance of Obligations. In consideration of the
Lenders’ extending credit or otherwise in their discretion giving time,
financial or banking facilities or accommodations to the Borrower, the Guarantor
hereby absolutely and unconditionally guarantees to the Agent and each Lender
that the Borrower will duly and punctually pay or perform, at the place
specified therefor, or if no place is specified, at the Agent’s Head Office,
(i) all Obligations (as defined in the Loan Agreement); and (ii) without
limitation of the foregoing, all fees, costs and expenses incurred by the Agent
or the Lenders in attempting to collect or enforce any of the foregoing, accrued
in each case to the date of payment hereunder (collectively, the “Obligations”
and individually an “Obligation”). This Guaranty is an absolute, unconditional
and continuing guaranty of the full and punctual payment and performance by the
Borrower of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that any Lender or the Agent first attempt
to collect any of the Obligations from the Borrower or resort to any security or
other means of obtaining payment of any of the Obligations which any Lender or
the Agent now has or may acquire after the date hereof or upon any other
contingency whatsoever. Upon the occurrence and during the continuance of any
Event of Default under (or as defined in) the Loan Agreement, the liabilities
and obligations of the Guarantor hereunder shall, at the option of the Agent or
the Majority Lenders, become forthwith due and payable to the Agent and to the
Lender or Lenders owed the same without demand or notice of any nature, all of
which are expressly waived by the Guarantor. Without limiting the foregoing, if
any obligations are or become due hereunder from a Guarantor at the time such
Guarantor is or becomes the subject of a proceeding under any Debtor Relief Law,
such obligations shall be immediately due and payable automatically and without
any action on the part of the Agent or any of the Lenders. Payments by the
Guarantor hereunder may be required by any Lender or the Agent on any number of
occasions.
2. Guarantor’s Further Agreements to Pay. The Guarantor further agrees, as the
principal obligor and not as a guarantor only, to pay to each Lender and the
Agent forthwith upon demand, in funds immediately available to the Lender or the
Agent, all costs and expenses (including court costs and reasonable legal fees
and expenses) of the type and/or nature described in Section 17 of the Loan
Agreement that are incurred or expended by the Agent or such Lender in
connection with this Guaranty and the enforcement hereof, together with interest
on amounts recoverable under this Guaranty from the time such amounts become due
at a rate per annum equal to two percent (2%) above the Base Rate plus the
Applicable Base Rate Margin until such amounts shall be paid in full (after as
well as before judgment).
3. Payments. The Guarantor covenants and agrees that the Obligations will be
paid strictly in accordance with their respective terms regardless of any law,
regulation or order now or hereinafter in effect in any jurisdiction affecting
any of such terms or the rights of the Agent or any Lender with respect thereto.
Without limiting the generality of the foregoing, the Guarantor’s obligations
hereunder with respect to any Obligation shall not be discharged by a payment in
a currency other than the currency in which the Obligation is denominated (the
“Obligation Currency”) or at a place other than the place specified for the
payment of the Obligation, whether pursuant to a judgment or otherwise, to the
extent that the amount so paid on conversion to the Obligation Currency and
transferred to Cleveland, Ohio, U.S.A., under normal banking procedures does not
yield the amount of Obligation Currency due thereunder.

 

-2-



--------------------------------------------------------------------------------



 



4. Taxes. All payments hereunder shall be made without any counterclaim or
set-off, free and clear of, and without reduction by reason of, any taxes,
levies, imposts, charges and withholdings, restrictions or conditions of any
nature (“Taxes”), which are now or may hereafter be imposed, levied or assessed
by any country, political subdivision or taxing authority on payments hereunder,
all of which will be for the account of and paid by the Guarantor. If for any
reason, any such reduction is made or any Taxes are paid by the Agent or any
Lender (except for taxes on income or profits of such Agent or Lender),
Guarantor will pay to the Agent or such Lender such additional amounts as may be
necessary to ensure that the Agent or such Lender receives the same net amount
which it would have received had no reduction been made or Taxes paid.
5. Consent to Jurisdiction. The Guarantor agrees that any suit for the
enforcement of this Guaranty or any of the other Loan Documents may be brought
in the courts of the States of New York or Ohio or any federal court in the
States of New York or Ohio and consents to the non-exclusive jurisdiction of
such court and the service of process in any such suit being made upon the
Guarantor by mail at the address specified in Section 15 hereof. The Guarantor
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
court. In addition to the courts of the States of New York or Ohio or any
federal court sitting in the States of New York or Ohio, the Agent or any Lender
may bring action(s) for enforcement on a nonexclusive basis where any collateral
exists and the Guarantor consents to the non-exclusive jurisdiction of such
court and the service of process in any such suit being made upon the Guarantor
by mail at the address specified in Section 15 hereof. In any such action or
proceeding, the Guarantor hereby absolutely and irrevocably waives personal
service of any summons, complaint, declaration or other process and hereby
absolutely and irrevocably agrees that the service thereof may be made by
certified, registered or recorded first-class airmail directed to the Guarantor.
Anything hereinbefore to the contrary notwithstanding, the Agent or any Lender
may sue the Guarantor in the courts of any other country, State of the United
States or place where the Guarantor or any of the property or assets of the
Guarantor may be found or in any other appropriate jurisdictions.
6. Unlimited Liability of Guarantor. The liability of the Guarantor hereunder
shall be unlimited and, as to the Obligations of the Borrower, shall be joint
and several with the liability of each other party who has guaranteed or who
will guarantee the Obligations of the Borrower. The Agent and each Lender have
and shall have the absolute right to enforce the liability of the Guarantor
hereunder without resort to any other right or remedy including any right or
remedy under any other guaranty, and the release or discharge of any guarantor
of any Obligations shall not affect the continuing liability of the Guarantor
hereunder.
7. Effectiveness. The obligations of the Guarantor under this Guaranty shall
continue in full force and effect and shall remain in operation until all of the
Obligations shall have been paid in full in cash, and continue to be effective
or be reinstated, as the case may be, if at any time payment or other
satisfaction of any of the Obligations is rescinded or must otherwise be
restored or returned upon the bankruptcy, insolvency, or reorganization of the
Borrower, or otherwise, as though such payment had not been made or other
satisfaction occurred. No invalidity, irregularity or unenforceability by reason
of applicable Debtor Relief Laws, or any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect, the Obligations,
shall impair, affect, be a defense to or claim against the obligations of the
Guarantor under this Guaranty. Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents, the obligations
guaranteed hereunder shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws.

 

-3-



--------------------------------------------------------------------------------



 



8. Freedom of Lenders and Agent to Deal with Borrower and Other Parties. The
Agent and each Lender shall be at liberty, without giving notice to or obtaining
the assent of the Guarantor and without relieving the Guarantor of any liability
hereunder, to deal with the Borrower and with each other party who now is or
after the date hereof becomes liable in any manner for any of the Obligations,
in such manner as the Agent or such Lender in its sole discretion deems fit, and
to this end, without limiting the right of the Agent or such Lender to so deal
with such party, the Guarantor gives to the Agent and each Lender full authority
in its sole discretion to do any or all of the following things: (a) extend
credit, make loans and afford other financial accommodations to the Borrower at
such times, in such amounts and on such terms as the Agent or such Lender may
approve, (b) vary the terms and grant extensions of any present or future
indebtedness or obligation of the Borrower or of any other party to the Agent or
such Lender, (c) grant time, waivers and other indulgences in respect thereto,
(d) vary, exchange, release or discharge, wholly or partially, or delay in or
abstain from perfecting and enforcing any security or guaranty or other means of
obtaining payment of any of the Obligations which the Lender now has or may
acquire after the date hereof, (e) accept partial payments from the Borrower or
any such other party, (f) release or discharge, wholly or partially, any
endorser or guarantor, and (g) compromise or make any settlement or other
arrangement with the Borrower or any such other party.
9. Unenforceability of Obligations Against Borrower; Invalidity of Security or
Other Guaranties. If for any reason any Borrower has no legal existence or is
under no legal obligation to discharge any of the Obligations undertaken or
purported to be undertaken by it or on its behalf, or if any of the moneys
included in the Obligations have become irrecoverable from the Borrower by
operation of law or for any other reason, this Guaranty shall nevertheless be
binding on the Guarantor to the same extent as if the Guarantor at all times had
been the principal debtor on all such Obligations. This Guaranty shall be in
addition to any other guaranty or other security for the Obligations, and it
shall not be prejudiced or rendered unenforceable by the invalidity of any such
other guaranty or security.
10. Representation and Warranties. The Guarantor hereby makes, for itself and on
behalf of its Subsidiaries, the representations and warranties contained in
Section 7 of the Loan Agreement that relate to the Guarantor and/or its
Subsidiaries (each, a “Representation and Warranty,” and collectively, the
“Representations and Warranties”) as if each such Representation and Warranty
were set forth fully herein, and such Representations and Warranties are hereby
incorporated by reference and shall survive until payment in full of all of the
Obligations.

 

-4-



--------------------------------------------------------------------------------



 



11. Covenants. The Guarantor hereby covenants that it will, and will cause its
Subsidiaries to, comply with each of the covenants contained in Sections 8, 9
and 10 of the Loan Agreement that relate to the Guarantor and its Subsidiaries
(the “Covenants”) as if each such Covenant were fully set forth herein, and such
Covenants are incorporated by reference. In addition, the Guarantor agrees that
it will at all times be the sole general partner of FPLP and that it will not
transfer, sell or encumber its general partnership interest in FPLP.
12. Representations True; Covenant Compliance; No Event of Default. Each of the
Representations and Warranties made by the Guarantor for itself and on behalf of
its Subsidiaries shall be true in all material respects as of the date as of
which it was made and shall also be true in all material respects at and as of
the time of the making of each Loan under the Loan Agreement with the same
effect as if made at and as of that time (except to the extent that such
Representations and Warranties relate expressly to an earlier date).
13. Waivers by Guarantor. The Guarantor waives: notice of acceptance hereof,
notice of any action taken or omitted by the Agent or any Lender in reliance
hereon, and any requirement that the Agent or any Lender be diligent or prompt
in making demands hereunder, giving notice of any default by the Borrower or
asserting any other rights of the Agent or any Lender hereunder. The Guarantor
also irrevocably waives, to the fullest extent permitted by law, all defenses
that at any time may be available in respect of the Guarantor’s obligations
hereunder by virtue of any statute of limitations, valuation, stay, moratorium
law or other similar law now or hereafter in effect.
14. Waiver of Subrogation Rights. Notwithstanding any other provision to the
contrary contained herein or provided by applicable law and until such time as
all Obligations have been indefeasibly paid in full in cash to the Lenders, the
Guarantor hereby irrevocably waives any and all rights it may have at any time
(whether arising directly or indirectly, by operation of law or by contract) to
assert any claim against the Borrower on account of payments made under this
Guaranty or otherwise, including, without limitation, any and all rights of or
claim for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Agent or any Lender or any affiliate of the Agent or
any Lender. Without limitation of the foregoing, in proceedings under applicable
bankruptcy laws or insolvency proceedings of any nature, the Guarantor will not
prove in competition with the Agent or any Lender in respect of any payment
hereunder or be entitled to have the benefit of any counterclaim or proof of
claim or dividend or payment by or on behalf of the Borrower or the benefit of
any other security for any Obligation which, now or hereafter, the Agent or any
Lender may hold or in which it may have any share. In addition, the Guarantor
will not claim any set-off or counterclaim against the Borrower in respect of
any liability it may have to the Borrower. The payment of any amounts due with
respect to any indebtedness of the Borrower now or hereafter held by the
Guarantor which arises as a result of the Guarantor’s payment of any sum
recoverable hereunder is hereby subordinated to the prior payment in full of the
Obligations. The Guarantor agrees that the Guarantor will not demand, sue for or
otherwise attempt to collect any such indebtedness of the Borrower to the
Guarantor until the Obligations shall have been paid in full. If,
notwithstanding the foregoing sentence, the Guarantor shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by the Guarantor as trustee for the Agent and
the Lenders and be paid over to the Agent on account of the Obligations without
affecting in any manner the liability of the Guarantor under the other
provisions of this Guaranty.

 

-5-



--------------------------------------------------------------------------------



 



15. Demands and Notices. Any demand on or notice to the Guarantor made or
required to be given pursuant to this Guaranty shall be in writing and shall be
delivered in hand, mailed by United States registered or certified first class
mail, postage prepaid, sent by overnight courier, or sent by telegraph,
telecopy, telefax or telex and confirmed by delivery via courier or postal
service, addressed as follows:
(a) if to the Guarantor, at First Potomac Realty Trust, 7600 Wisconsin Avenue,
11th Floor, Bethesda, Maryland 20814 (facsimile: (301) 986-5554), Attention:
Barry Bass, Chief Financial Officer, with a copy to Gordon Wilson, Esq., Hogan
Lovells US LLP, Columbia Square, 555 Thirteenth Street, NW, Washington, DC 20004
(facsimile: (202) 637-5910), or at such other address for notice as the
Guarantor shall last have furnished in writing to the person giving the notice;
and
(b) if to the Agent, to John Scott, Senior Banker, KeyBank National Association,
127 Public Square, Cleveland, OH 44114 (facsimile: (216) 689-5819), or such
other address for notice as the Agent shall have last furnished in writing to
the person giving the notice, with a copy to Pamela M. MacKenzie, Esq., Goulston
& Storrs, 400 Atlantic Avenue, Boston, Massachusetts 02110-3333 (facsimile:
(617)-574-7615), or at such other address for notice as the Agent shall last
have furnished in writing to the person giving the notice; and
(c) if to any Lender, at such Lender’s address set forth on Schedule 2 to the
Loan Agreement, or such other address for notice as such Lender shall have last
furnished in writing to the Person giving the notice.
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile and (ii) if sent by registered or
certified first-class mail, postage prepaid, on the third Business Day following
the mailing thereof.
16. Amendments, Waivers, Etc. No provision of this Guaranty can be changed,
waived, discharged or terminated except by an instrument in writing signed by
the Agent and the Guarantor expressly referring to the provision of this
Guaranty to which such instrument relates; and no such waiver shall extend to,
affect or impair any right with respect to any Obligation which is not expressly
dealt with therein. No course of dealing or delay or omission on the part of the
Agent or the Lenders or any of them in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto.

 

-6-



--------------------------------------------------------------------------------



 



17. Set-off. Regardless of the adequacy of any collateral or other means of
obtaining repayment of the Obligations, each Lender and the Agent may, subject
to satisfaction of the conditions to set-off set forth in Section 15.2 of the
Loan Agreement, at any time and without notice to the Guarantor set off the
whole or any portion or portions of any or all such deposits and other sums
credited by or due from such Lender or the Agent to the Guarantor or subject to
withdrawal by the Guarantor against amounts payable under this Guaranty, whether
or not any other person or persons could also withdraw money therefrom. Any
deposits or other sums which may at any time be credited to the Guarantor by or
due to it from any Lender may at any time be applied to or set off by such
Lender against the Guarantor’s obligations hereunder, in each case in accordance
with Section 15.2 of the Loan Agreement. The Guarantor irrevocably invites each
financing institution which may consider becoming a Lender to rely on the
provisions contained in this Section 17 as making the Lender a creditor of the
Guarantor and agrees that its becoming a Lender shall constitute an acceptance
of the offer hereby made.
18. Agent; Application of Funds. This Guaranty has been delivered to the Agent
and the Agent has been authorized to enforce this Guaranty on behalf of each of
the Lenders pursuant to the Loan Documents. All payments by the undersigned
pursuant to this Guaranty shall be made to the Agent for the ratable benefit of
the Lenders and the Agent and, after the payment of all expenses as provided in
this Guaranty, shall be applied to the payment of the Obligations until the same
are paid in full.
19. Further Assurances. The Guarantor at its sole cost and expense agrees to do
all such things and execute, acknowledge and deliver all such documents and
instruments as the Agent from time to time may reasonably request in order to
give full effect to this Guaranty and to perfect and preserve the rights and
powers of the Agent and the Lenders hereunder.
20. Miscellaneous Provisions. This Guaranty is intended to take effect as a
sealed instrument to be governed by and construed in accordance with the laws of
the State of New York and shall inure to the benefit of the Agent, each Lender
and its respective successors in title and assigns, and shall be binding on the
Guarantor and the Guarantor’s successors in title, assigns and legal
representatives. The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement. The invalidity
or unenforceability of any one or more sections of this Guaranty shall not
affect the validity or enforceability of its remaining provisions. Captions are
for ease of reference only and shall not affect the meaning of the relevant
provisions. The meanings of all defined terms used in this Guaranty shall be
equally applicable to the singular and plural forms of the terms defined.

 

-7-



--------------------------------------------------------------------------------



 



21. WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY JURY
IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, THE LOAN DOCUMENTS, OR ANY OTHER
INSTRUMENT OR DOCUMENT DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM
OR DISPUTE HOWSOEVER ARISING, AMONG THE GUARANTOR, THE BORROWER, THE AGENT
AND/OR THE LENDERS. THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND
EVERY DOCUMENT EXECUTED BY THE GUARANTOR, THE AGENT OR THE LENDERS AND DELIVERED
TO THE AGENT OR THE LENDERS, AS THE CASE MAY BE, WHETHER OR NOT SUCH DOCUMENTS
SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL. EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, THE GUARANTOR HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. THE GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY LENDER OR THE AGENT HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH LENDER OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION,
SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND
THE LENDERS HAVE BEEN INDUCED TO ENTER INTO THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND
CERTIFICATIONS CONTAINED HEREIN. THE GUARANTOR CONFIRMS THAT THE FOREGOING
WAIVERS ARE INFORMED AND FREELY MADE.
(Signatures on following page)

 

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Guarantor has executed this Guaranty as of the date
first written above.

             
 
    FIRST POTOMAC REALTY TRUST    
Witness:
           
 
    /s/ Barry H. Bass    
 
         
/s/ Joel F. Bonder
 
Joel F. Bonder
    By:  Barry H. Bass, Chief Financial Officer and Executive Vice President    
Executive Vice President
           

Signature Page to Guaranty

 

 